PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/184,158
Filing Date: 16 Jun 2016
Appellant(s): Horvath, Kenneth



__________________
Laura J. Zeman-Mullen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on February 28, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 21, 22, 24-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher et al. (US 6,397,002. Bucher hereafter) in view of Ridgid 18v hybrid forced air propane heater Operator’s Manual (Attached NPL and photo captures in youtube video titled “RIDGID 18-Volt Hybrid Forced Air Propane Heater – Review”. https://www.youtube.com/watch?v=Jpmx3vq1SjA. Ridgid hereafter).
With respect to claim 1, Bucher discloses an air heating device (10. Figures 1-7A) comprising: 
a housing (18) having a plurality of openings (openings of wire cage 18) therein; 
at least one heating element (30) for heating air contained within the housing (Fig. 5) such that it lies adjacent to said plurality of openings in the housing; 
at least one temperature regulating element (28A. Fig. 7) contained within the housing for controlling said at least one heating element; and 
an attachment mechanism (unmarked knobs that connects housing 18 to stand 20. Fig. 1) connected to the housing for attaching the air heating device to an existing device (20).
Bucher fails to disclose the housing having a triangular shaped upper portion and a rectangular shaped lower portion wherein the rectangular shaped lower portion has a plurality of openings therein and an attachment mechanism connected to the triangular shaped upper portion of the housing.
However, Ridgid teaches an air heating device (the air propane heater. Page 12, See Ridgid’s figure below with additional annotations) with a housing having a triangular shaped upper front side (front end of top handle) and a rectangular shaped bottom front side (front side of the air propane heater), wherein the rectangular shaped bottom front side has a plurality of openings (defined by shield or metal grid. See below front view of the Ridgid heater showing the metal grid in youtube video) therein and an attachment mechanism (See Ridgid’s figure below) connected to the housing for attaching the air heating device to an existing device (the attachment mechanism of Bucher and Ridgid are both designed to be connected to the housing for attaching the air heating device to an existing device). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a housing having a triangular shaped upper front side and a rectangular shaped bottom front side wherein the rectangular shaped bottom front side has a plurality of openings therein and an attachment mechanism connected to the housing, as taught by Ridgid, to Bucher’s housing, in order to provide a handle to the device (See Ridgid’s figure below). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
With respect to claims 2 and 22, Bucher discloses the device further comprising an activation switch (26) for activating the air heating device. 
With respect to claims 4 and 24, Bucher discloses the device further comprising a safety element (resistive heating elements 40A and 40B) capable of shutting off at least one of the air heating device (40A and 40B would burn out and break when an unintended electric surge surpasses their resistive capacity) and said at least one heating element contained within the air heating device upon reaching a preset temperature (Fig. 7).
With respect to claims 5 and 25, Bucher discloses wherein the safety element comprises a safety temperature regulating element (nichrome wire of 40A and 40B) in communication (electrically) with at least one of an activation switch (26) for the air heating device and an activation switch (28A) for said at least one heating element contained within the housing. 
With respect to claims 6 and 26, Bucher discloses wherein the safety temperature regulating element comprises a thermostat (circuitry shown in Fig. 7).
With respect to claims 7 and 27, Bucher discloses wherein said at least one temperature regulating element comprises a thermostat (circuitry shown in Fig. 7).
With respect to claims 8 and 28, Bucher discloses wherein the thermostat is capable of setting a low temperature limit (at E)and a high temperature limit (at F).
With respect to claim 21, Bucher discloses an air heating device (10. Figures 1-7A) comprising: 
a housing (18) having a front side (front portion of 18), a planer back side (rear portion of 18), a top (top portion of 18) and a bottom (lower portion of 18) wherein a lower front portion of the front side and a lower portion of the planar back side each have a plurality of openings (openings of wire cage 18) therein; 
at least one heating element (30) for heating air contained within the housing (Fig. 5) such that it lies adjacent to said plurality of openings in the front and back sides of the housing; 
at least one temperature regulating element (28A. Fig. 7) contained within the housing for controlling said at least one heating element; and 
an attachment mechanism (unmarked knobs that connects housing 18 to stand 20. Fig. 1) connected to the housing for attaching the air heating device to an existing device (20).
Bucher fails to disclose the housing having a top, a bottom, a front side located between the top and the bottom, and a planar back side located between the top and the bottom wherein the front side includes an upper front side and a bottom front side where the upper front side extends outward from both the bottom front side and the bottom of the housing and wherein bottom front side and a lower portion of the planar back side each have a plurality of openings therein.
However, Ridgid teaches an air heating device (the air propane heater. Page 12, See Ridgid’s figure below) with a housing (See Ridgid’s figure below with additional annotations) having a top, a bottom, a front side located between the top and the bottom, and a planar back side located between the top and the bottom wherein the front side includes an upper front side and a bottom front side where the upper front side extends outward from both the bottom front side and the bottom of the housing and wherein bottom front side (openings for the “existing device.”) and a lower portion of the planar back side each have a plurality of openings (Fig. 2) therein. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a housing having a top, a bottom, a front side located between the top and the bottom, and a planar back side located between the top and the bottom wherein the front side includes an upper front side and a bottom front side where the upper front side extends outward from both the bottom front side and the bottom of the housing, as taught by Ridgid, to Bucher’s housing, in order to provide an aesthetically pleasing device (See Ridgid’s figure below). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
With respect to claim 30, Bucher discloses wherein said at least one heating element is contained behind the bottom front side of the housing.

    PNG
    media_image2.png
    216
    1040
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    456
    778
    media_image3.png
    Greyscale

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher in view of Ridgid and further in view of Wu (US, 5,245,691).
With respect to claims 3 and 23, Bucher and Ridgid disclose the heating device as in claims 1 and 21 except for a tip sensor switch for switching the air heating device off when it senses that the air heating device has altered its position by a predetermined amount.
However,Wu teaches an electric heater (11) comprising a tip sensor switch (35-1) for switching the heating device off when it senses that the heating device has altered its position by a predetermined amount (Abstract lines 6-9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a tip sensor switch, as taught by Wu, to Bucher’s heating device, in order to prevent the heater from tiling beyond allowable angle (Col. 1, lines 5-15).

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bucher in view of Ridgid and further in view of Willinger et al. (US, 4,301,767).
With respect to claims 12 and 29, Bucher and Ridgid disclose the heating device as in claims 1 and 21 except for wherein the attachment mechanism comprises a spring loaded mechanism.
However, Willinger et al. teach a holding clamp (10) for a heater (14), wherein the holding clamp (similar to Bucher’s attachment mechanism) comprises a spring loaded mechanism (L-shaped spring clip). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a spring loaded mechanism, as taught by Willinger et al., to Bucher and Ridgid’s attachment mechanism, in order to accommodation various sizes container (Col. 1, lines 8-9 and 36-60).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 1-8, 12 and 21-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph were withdrawn in the Advisory Action dated November 9, 2021.

 (2) Response to Argument
The Appellant argues, on section VII. A., pages 7 and 8, that the claim limitations “heating element”, “temperature regulating element”, and “attachment mechanism” in claims 1 and 21 and “spring loaded mechanism” in claims 12 and 29 should not be interpreted under 35 US.C. 112(f).
MPEP 1201 states “…an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board. See In re Hengehold, 440 F.2d 1395, 1403, 169 USPQ 473, 479 (CCPA 1971)…” 
The aforementioned limitations have been interpreted under 35 US.C. 112(f) by the Examiner, the interpretations are neither a rejection nor an objection. The interpretations are not "determinative of the rejection."  Therefore, the claim interpretation, in the instant case, is not an appealable matter before the Appeal board.

With respect to claim 1, the Appellant argues, on section VII. B., page 10, second paragraph, that the triangular shaped upper front side annotated/assigned by the Examiner in the figure on p. 13 of the Examiner’s Office Action (which is reproduced at p. 8 in this Examiner’s Answer) is actually the handle that is attached to the housing of the device in Ridgid.
The Examiner respectfully disagrees. First, Appellant's argument is not commensurate in scope with the claimed invention. No such limitations (the housing does not include a handle) can be found in the claimed invention. Second, the triangular shaped upper front side (or the handle area) in combination with the lower rectangular casing are a “housing” because these two elements “enclose” or “contain” the heating element and the temperature regulating element of the air heating device according to the claim.  
The Appellant also argues that the plurality of openings defined by the shield or metal grid shown in the top figure on p. 13 of the Examiner’s Office Action (which is reproduced at p. 7 in this Examiner’s Answer) are not a part of the housing and instead the shield or grid referred to by the Examiner is contained within the housing.
Again, Appellant's argument is not commensurate in scope with the claimed invention. No such limitations (the housing does not include a shield or metal grid) can be found in the claimed invention. Since the shield or metal grid, in combination with the handle area and the lower rectangular casing “houses” the heating element and the temperature regulating element of the air heating device, therefore, it is reasonable to interpret the shield or metal grid as a part or a portion of the “housing” that “enclose” or “contain” the heating element and the temperature regulating element of the air heating device.
The Appellant further argues that neither Bucher nor Ridgid discloses an attachment mechanism connected to the housing for attaching the air heating device to an existing device as recited in the claims. 
As clearly mapped out in the previous Office actions, Bucher’s attachment mechanism is the “unmarked knobs that connects housing 18 to stand 20 as shown in Fig. 1.” The unmarked knobs connected to the housing for attaching the air heating device to an existing device (20). See Figure 1 with additional annotations below.

    PNG
    media_image4.png
    451
    734
    media_image4.png
    Greyscale

As for Ridgid, Ridgid teaches an attachment mechanism (See Ridgid’s figure in page 8 above) connected to the housing for attaching the air heating device to an existing device. The attachment mechanism of Ridgid are the two holes or openings at the bottom front side that are designed to accept the insertion of the U-bar (the existing device). Furthermore, the attachment mechanism of Bucher and Ridgid are both designed to be connected to the housing for attaching the air heating device to an existing device.
Therefore, it is the Examiner’s position that the combination of Bucher in view of Ridgid discloses the claimed invention. See detailed rejections elaborated above.

With respect to claim 21, Appellant argues, in page 12, that Ridgid fails to teach a bottom front side and a lower portion of the planar back side each have a plurality of openings. 
The Examiner respectfully disagrees. Figure of Ridgid, in page 8 above, clearly shows two holes at the bottom front side that are designed to accept the insertion of the U-bar (the existing device). A photo of Ridgid’s air heater is shown below to clearly show the two holes or openings of Ridgid.

    PNG
    media_image5.png
    600
    700
    media_image5.png
    Greyscale

As for the lower portion of the planar back side have a plurality of openings, Figure 7 of Ridgid below clearly shows the lower portion of the planar back side have a plurality of openings. Furthermore, a photo of Ridgid’s air heater is shown below to clearly show the lower portion of the planar back side have a plurality of openings.

    PNG
    media_image6.png
    440
    862
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    646
    1104
    media_image7.png
    Greyscale

Therefore, it is the Examiner’s sincere position that Ridgid teaches a bottom front side and a lower portion of the planar back side each have a plurality of openings as recited in claim 21.
The Appellant also argues that the “existing device” is not an existing device to which an attachment mechanism of the air heating device can be attached but is in fact a part of the air heating device of Ridgid.
Appellant's argument is not commensurate in scope with the claimed invention. No such limitations (the existing device is not a part of the air heating device) can be found in the claimed invention. Since the lower U-bar, which is a part of the stand or base of the Ridgid’s heater, is an “existing” device. Therefore, the an attachment mechanism (the two front holes or openings) connected to the housing for (capable for) attaching the air heating device to an existing device (the lower U-bar marked in Fig. of Ridgid in page 8 above).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/MICHAEL R REID/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.